Citation Nr: 1220226	
Decision Date: 06/08/12    Archive Date: 06/20/12

DOCKET NO.  10-38 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for lumbosacral strain with arthritis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1954 to March 1956.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The Cleveland RO assumed jurisdiction as part of the Tiger Team program; following initial adjudication of the claim, jurisdiction transferred back to the RO in Nashville, Tennessee.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks a higher evaluation for his service-connected lumbar spine disability.  It is currently evaluated as 40 percent disabling under Diagnostic Codes 5237-5242. 

As an initial matter, the Board notes that the Veteran recently submitted additional pertinent evidence in the form of private medical records.  These records are dated in February and March of 2011, and reflect increasing back symptomatology, namely, lower extremity weakness, gait abnormalities, peripheral neuropathy, and lumbosacral radiculopathies. See February and March 2011 Evaluation Reports and EMG Studies from Knoxville Neurology Specialist. 

VA regulations prohibit the Board from considering additional pertinent evidence without first remanding the case to the agency of original jurisdiction for initial consideration or obtaining the Veteran's waiver. Disabled American Veterans  v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  While the Board acknowledges that it has now reviewed these medical records, it has done so solely for the purpose of issuing this remand, which is not prejudicial to the Veteran. 38 C.F.R. §§ 19.9, 20.1304(c) (2011).  Accordingly, to ensure that VA has met its duty to assist and to ensure full compliance with due process requirements, the Board finds that, on remand, the Veteran's claims should be reviewed with consideration of the aforementioned private medical records and all evidence received since the last RO adjudication. 

The Veteran was last afforded a VA spine examination in December 2009.  He asserts that he was heavily medicated at the time of the examination and that his back condition is actually much worse than the December 2009 examination findings would indicate.  See Informal Hearing Presentation, April 2012; see also September 2009 VA Form 9.  In addition, while the evidence at the time of the last VA examination reflected some lower extremity sensory loss, private medical records submitted since that time show diagnoses of lower extremity peripheral neuropathy and lower extremity radiculopathies.  

The Board observes that VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011); Robinette  v. Brown, 8 Vet. App. 69 (1995).  When available evidence is too old for adequate rating of the Veteran's current condition, VA's duty to assist includes providing a new examination. Weggenmann v. Brown, 5 Vet. App. 281 (1993). 

While mindful that the Veteran's most recent December 2009 VA examination is not overly stale, the Board nevertheless observes the Veteran has submitted statements indicating that his low back symptoms have worsened since that time. See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).  For the foregoing reasons, the Board finds that additional medical examination of the Veteran is necessary in order to assess the current severity of his low back disability, to include any associated neurological manifestations. 38 U.S.C.A. § 5103A (West 2002); Snuffer v. Gober, 10 Vet. App. 400 (1997); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  Moreover, the Veteran's VA treatment records pertaining to treatment for his low back from November 2009 to the present, as well as any pertinent private medical records, should be obtained and associated with the claims folder on remand. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. Obtain all outstanding VA treatment records pertaining to any treatment the Veteran has received for his claimed low back disability from November 2009 to the present, and associate them with the claims file.

2. Request that the Veteran submit authorizations to release private treatment records for treatment he currently receives (or has received since 2009) for his service-connected low back disability and any related neurological symptoms, to include any private treatment records located at the Knoxville Neurology Specialists, PLLC. 

All attempts to secure these records, and any response received, must be documented in the claims file.  If no records are available, a response to that effect is required and should be documented in the file. 

3. Thereafter, schedule the Veteran for an appropriate medical examination to determine the current level of severity of his low back disability.  The claims file must be made available to and reviewed by the examiner in conjunction with the requested examination.  The examiner should indicate in the report that the claims file was reviewed.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.  The examiner should do the following: 

a. Identify all current low back disorders, to include degenerative disk disease and any associated neurological impairment, to include radiculopathy and/or neuropathy.  

If neurological impairment is found to be present, please identify the neurological disorder and, if possible, specify its date of onset, the nerve(s) affected, and whether it is mild, moderate, moderately severe, or severe in nature, or whether it is productive of complete paralysis.  

b. Upon appropriate physical examination, provide ranges of motion for the lumbar spine, and must describe the point at which motion is effected by pain. 

c. Address the Veteran's complaints referable to the low back disability, and any other relevant evidence.  If his complaints of symptoms or impairments in functioning associated with his low back disorder are inconsistent with or unexplainable by physical findings, the examiner should so state, and should provide an explanation of any such inconsistencies, and should state and explain any resulting conclusions as to the actual level of pain and level of work impairment or functional impairment due to low back disability.  Address the extent to which disability complained of by the Veteran is supportable by the medical evidence. 

d. Address factors discussed in DeLuca v. Brown, 8 Vet. App. 202 (1995), of pain on undertaking motion, fatigue, weakness, and/or incoordination.  Explain any findings of additional limitation of motion or limitation of functional use with repetitive motion due to any of these factors, and reconcile these with other pertinent findings. 

e. Note and explain findings on straight-leg raising, including any discrepancies found between straight-leg raising in the inclined and seated positions.  Address the relevance of these findings and any other findings which may reflect upon radiculopathy or neuropathy.  Also address medical findings which may support the Veteran's complaints, to include the February 2011 and March 2011 private treatment reports from Knoxville Neurology Specialists. 

f. Discuss what disability and level of disability associated with the Veteran's low back disability is consistent with the objective medical evidence.  In doing so, please discuss any relevant findings included in the Veteran's VA treatment records and private treatment records, particularly as it relates to his complaints of radiculopathy and/or neuropathy of the lower extremities.  

4. After any additional notification and/or development deemed necessary is undertaken, the claim should be readjudicated.  If any aspect of the decision remains adverse to the Veteran, issue a supplemental statement of the case that notifies him of all applicable rating criteria with respect to his low back and specifically addresses all pertinent evidence received since the last RO adjudication, to expressly include February 2011 and March 2011 private treatment reports from Knoxville Neurology Specialist.  Allow the appropriate time for response.  Then, return the case to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



